Motions of Great Salt Lake Minerals & Chemicals Corp. for leave to intervene as a plaintiff and to intervene, in the alternative, as a defendant, together with its answer and cross claim referred to Special Master for a report and recommendation. Such report and recommendation shall also include motion of Morton International, Inc., for leave to intervene heretofore referred to the Special Master.
[For earlier orders herein, see, e. g., 389 U. S. 909.]
Mr. Justice Marshall took no part in the consideration or decision of these motions.